EXHIBIT 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is entered into, by
and between Exar Corporation, a Delaware corporation (the “Company”), and Ralph
Schmitt (“Executive”) as of August 24, 2007.

BACKGROUND INFORMATION

A. The Company, Sipex Corporation and a wholly-owned subsidiary of the Company
have entered into an Agreement and Plan of Merger dated as of May 7, 2007
whereby, subject to the terms and conditions thereof, such subsidiary will be
merged with and into Sipex Corporation and Sipex Corporation will become a
wholly-owned subsidiary of the Company (the “Merger”).

B. Executive is currently the President and Chief Executive Officer of Sipex
Corporation.

C. The Company and Executive previously entered into an Employment Agreement,
dated May 7, 2007 (the “Employment Agreement”), setting forth the terms and
conditions of the employment relationship between Executive and the Company
following the Merger.

D. Executive and the Company desire to enter into this Amendment on the terms
and conditions contained herein.

STATEMENT OF AMENDMENT

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Amendment. Section 3.3 of the Employment Agreement is hereby amended and
restated in its entirety to read as follows:

“Additional Performance Compensation. Executive shall be eligible to receive
such additional performance based compensation as the Board or the Compensation
Committee of the Board may, from time to time, determine is appropriate. In
addition, the Company shall grant Executive fully vested shares of the Company’s
common stock, $0.0001 par value per share (“Common Stock”) as follows:

(a) if, on or before March 31, 2008, the Sipex Corporation business (the “Sipex
Business”) has achieved (i) at least 95% of the gross margin targets for the
Sipex Business reflected in financial materials presented to the Company on
August 4, 2007 for the six-month period ended March 31, 2008 and (ii) at least
97% of the revenue targets for the Sipex Business reflected in financial
materials presented to the Company on August 4, 2007 for the six-month period
ended March 31, 2008, 10,000 shares of Common Stock; and

 

1



--------------------------------------------------------------------------------

(b) if, on or before September 30, 2008, the Sipex Business has achieved (i) at
least 95% of the gross margin targets for the Sipex Business reflected in
financial materials presented to the Company on August 4, 2007 for the six-month
period ended September 30, 2008 and (ii) 97% of the revenue targets for the
Sipex Business reflected in financial materials presented to the Company on
August 4, 2007 for the six-month period ended September 30, 2008, 10,000 shares
of Common Stock.”

2. Termination of Sipex Arrangements. For purposes of clarity, Executive hereby
confirms, acknowledges and agrees that following the Merger and his becoming
employed by the Company pursuant to the Employment Agreement, as amended hereby,
that any rights Executive may have under his prior employment agreement and any
other severance or other employment compensation agreement or arrangement with
Sipex Corporation shall cease and terminate.

3. No Other Modifications. Except as specifically amended by this Amendment, the
Employment Agreement shall remain in full force and effect, and Executive and
the Company hereby reaffirm all of the provisions of the Employment Agreement as
modified by this Amendment. The Employment Agreement, as modified by this
Amendment, embodies the entire agreement of the parties hereto respecting the
matters within its scope, and supersedes and negates any prior negotiations,
correspondence, agreements, proposals or understandings relating to the subject
matter of the Employment Agreement and this Amendment. There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter of the Employment Agreement,
except as expressly set forth in the Employment Agreement and as modified by
this Amendment.

4. Counterparts. This Amendment may be executed in counterparts, each of which
shall constitute an original instrument, and all of which together shall
constitute the same instrument.

[signatures on following page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment, as of the
date first above written, by their duly authorized representatives.

 

COMPANY:     Exar Corporation,     a Delaware corporation     By:  

/s/ Richard L. Leza

    Name:   Richard L. Leza     Title:   Chairman of the Board EXECUTIVE:      

/s/ Ralph Schmitt

      Ralph Schmitt

 

S-1